[Missing Graphic Reference] 1401 McKinney, Suite 2400 (77010-4035) · Post Office Box 42807 · Houston, Texas 77242-2807 Phone 713.759.2600 Robert L. Hayter Assistant Corporate Secretary December 12, 2007 VIA EDGAR Carmen Moncada-Terry, Attorney Advisor Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Halliburton Company Definitive Proxy Statement on Schedule 14A Filed April 2, 2007 File No. 001-003492 Dear Ms. Moncada-Terry: Please accept this letter as confirmation that you have approved an extension of time for Halliburton to respond to the SEC Comment Letter issued on December 6, 2007. The new deadline for the Company’s response is January 20, 2008. Please contact me if you need further information, and thank you for your professional courtesies and attention relative the additional time requested. Sincerely, /s/ Robert. L. Hayter Robert L. Hayter R:\LEGAL\PROXY\2007 Proxy\Extension Ltr re 2007 proxy stmt second comment.doc
